Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriere, J.), rendered February 13, 1985, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly and voluntarily waived his statutory right to seek review of the denial of that branch of his omnibus motion which was to suppress certain evidence as a condition of his plea bargain. Such a condition is acceptable and valid (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Moore, 123 AD2d 363, lv denied 68 NY2d 1002; People v Pescatore, 102 AD2d 834; People v Greshen, 97 AD2d 799; People v Rolston, 66 AD2d 617, 629, n 5, affd 50 NY2d 1048). Under these circumstances, we will not discuss the merits of the defendant’s suppression claim. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.